EXHIBIT 99.2 MANAGEMENT’S DISCUSSION AND ANALYSIS For the Three and Nine Months Ended September 30, 2012 Table of Contents INTRODUCTION - 2 - THIRD QUARTER 2012 HIGHLIGHTS -2 - OTHER SIGNIFICANT ITEMS -3 - OVERVIEW -4 - SUMMARIZED FINANCIAL RESULTS - 8 - FINANCIAL POSITION AND LIQUIDITY - 17 - FAIR VALUE OF FINANCIAL INSTRUMENTS - 24 - OUTSTANDING SHARE DATA - 25 - OFF BALANCE SHEET ARRANGEMENTS - 25 - RELATED PARTY TRANSACTIONS - 25 - SUBSEQUENT EVENTS - 26- ALTERNATIVE PERFORMANCE MEASURES - 27 - SIGNIFICANT ACCOUNTING POLICIES AND ESTIMATES - 29 - CONTROLS AND PRRISK FACTORSRISK FACTORSRISK FACTORSRISK FACTORSOCEDURES - 29 - ACCOUNTING POLICIES TO BE IMPLEMENTED EFFECTIVE JANUARY 1, 2013 - 30 - RISK FACTORS - 31- CAUTIONARY NOTE REGARDING FORWARD-LOOKING INFORMATION - 31 - CAUTIONARY NOTE IN RESPECT OF MINERAL RESOURCES - 32 - - 1 - MERCATOR MINERALS LTD. MANAGEMENT’S DISCUSSION AND ANALYSIS Three and Nine Months Ended September 30, 2012 INTRODUCTION This Management’s Discussion and Analysis (“MD&A”) provides information management believes is relevant to an assessment and understanding of the consolidated financial condition and results of operations of Mercator Minerals Ltd. (“Mercator”, “the Company”, “us”, “we” or “our”) and its subsidiaries. The MD&A of the Company’s financial position and results of operations should be read in conjunction with Mercator’s unaudited condensed consolidated interim financial statements and the related notes thereto for the three and nine months ended September 30, 2012 and September 30, 2011, which are prepared in accordance with International Financial Reporting Standards (“IFRS”), as issued by the International Accounting Standards Board (“IASB”). Unless otherwise noted, all currency amounts are in United States dollars, all tabular amounts are in millions, and tons are short tons. This MD&A has been prepared as of November 13, 2012. A copy of this MD&A will be provided to anyone who requests it from the Company. This MD&A contains “forward-looking information” within the meaning of Canadian Securities legislation and “forward-looking statements” statements within the meaning of the United States Private Securities Litigation Reform Act of 199, that are subject to risk factors set out under the caption “Cautionary Note Regarding Forward-Looking Information” below. The reader is cautioned not to place undue reliance on forward-looking statements. Throughout the MD&A, reference is made to copper equivalents and cash costs and adjusted net income or adjusted net loss. Copper equivalent is calculated using a molybdenum/copper ratio of 4.53, which is based on the Company’s estimates for metal prices, including copper hedges. Cash costs and adjusted net income (loss) are considered non-IFRS alternative performance measures that are defined on page 27 of this MD&A. THIRD QUARTER 2012 HIGHLIGHTS ● Record copper equivalent production of 22.2 million pounds, comprised of 10.7 million pounds of copper in concentrates and cathode, 2.5 million pounds of molybdenum in concentrates and 154,000 ounces of silver. ● Record metal recoveries were achieved, with copper and molybdenum recoveries for the quarter of 84.5% and 82.4%, respectively, which is 6% and 10% higher, respectively than design. ● Throughput averaged 42,042 tons per day (“tpd”), lower than expected due to 16 days of unscheduled partial downtime associated with power availability. ● Total cash costs, which is calculated on a co-product basis and allocates total cash costs on the percentage of sales revenues by each product, were $2.67 per pound of copper produced and $9.49 per pound of molybdenum produced. ● Revenues in the third quarter 2012, as compared to the same quarter of 2011, were impacted by lower molybdenum prices realized and lower copper sales volumes, due primarily to a buildup of 2.3 million pounds of copper at the port that was shipped the first week of October, all of which were partially offset by higher copper prices realized and higher molybdenum sales volumes. ● Cash flow from stand-alone Mineral Park operations, after the cost of hedging, was $2.5 million in the third quarter of 2012. - 2 - MERCATOR MINERALS LTD. MANAGEMENT’S DISCUSSION AND ANALYSIS Three and Nine Months Ended September 30, 2012 September 30, Three Month Overview Gross sales revenue ($ millions) Copper in concentrate produced (pounds millions) Total cash cost per pound of copper in concentrate produced ($) Cathode copper produced (pounds millions) Total cash cost per pound of cathode copper produced ($) Total copper produced (pounds millions) Total cash cost per pound of copper produced ($) Molybdenum in concentrate produced (pounds millions) Total cash cost per pound of molybdenum in concentrate produced ($) Copper sold (pounds millions) Molybdenum sold (pounds millions) Net income (loss) for the period ($ millions) ) Income (loss) per common share (basic) ($) ) Cash flow from (used) operating activities ($ millions) ) Cash, restricted cash & short-term deposits ($ millions) OTHER SIGNIFICANT ITEMS On October 23, 2012, the Company and the lenders for the Mineral Park Inc. (“MPI”) credit facility ("Credit Facility") amended and restructured the Credit Facility and, in conjunction with the restructuring, the Company issued to a syndicate of underwriters, on a bought deal private placement basis (the “Offering”), 55,775,000 common shares of Mercator (including the 15% over-allotment option) at a price of $0.52 per common share for gross proceeds of approximately CDN$29.0 million. Amended Credit Facility Highlights of the amendment to the Credit Facility include: ● Principal payment holiday for two quarters, until June 30, 2013; ● Consolidation of the existing loans into a single $91.7 million term loan; ● Extending the scheduled payments for one year until March 31, 2017 and restructuring the amortization schedule so repayments are weighted to the second half of the loan life; ● No incremental copper or molybdenum hedging required; ● Until the date that MPI has repaid $30.0 million of prepayments by way of either the cash sweep or voluntary prepayments, (i) an increase in the cash sweep from 25% to 50%; and (ii) a parent guarantee for all obligations of MPI to the lenders subject to certain carve-outs for any indebtedness, liens, asset disposals as they relate to El Pilar and/or the Pre-Construction Facility (“PCF”); ● Establishment of: (i) a debt service reserve account with a minimum cash balance equal to the next six months debt service; and (ii) a $3.0 million maintenance reserve account. ● A condition precedent to closing required the Company to raise not less than $20.0 million to be used to reduce MPI’s working capital deficit. - 3 - MERCATOR MINERALS LTD. MANAGEMENT’S DISCUSSION AND ANALYSIS Three and Nine Months Ended September 30, 2012 The commitment to restructure the Credit Facility follows an updated review by the lenders' independent engineers, SRK Consulting (US) Inc. Private Placement Financing The Offering was conducted through a syndicate of underwriters who were issued, on a bought deal basis, a private placement of 55,775,000 common shares (including a 15% over-allotment option) at a price of $0.52 per share for gross proceeds of approximately CDN$29.0 million, or CDN$27.2 million net of costs. The Company plans to use the net proceeds of the Offering to reduce MPI's working capital deficit and for general corporate purposes. Other Arrangements To further address the Company’s working position and create enhanced financial flexibility, the Company announced on September 28, 2012 it has entered a term sheet with RMB to arrange up to $30.0 million in a corporate facility to repay the Company’s CDN$25.0 million PCF which is due January 2013 and, on October 22, 2012, announced a non-binding letter of intent with Silver Wheaton to amend the silver purchase agreement. The Company is arranging necessary approvals and executing definitive binding documentation and certain security arrangements with both the RMB and Silver Wheaton. The Company expects to be complete before year-end 2012. Updated El Pilar Feasibility Study Technical Report On October 19, 2012, the Company filed on SEDAR a National Instrument 43-101 (“NI 43-101”) compliant report titled “NI43-101F1 Technical Report Feasibility Study, El Pilar Project, Sonora, Mexico” (the “2012 Study”). The 2012 Study is an update to the Feasibility Study completed November 2011, which supports enhancements to the potential development of a robust, large-scale, low-cost copper mine at El Pilar. The highlights of the 2012 Study, which is based on an average life-of-mine copper price of $2.82 per pound, include: ● Net present value (“NPV”), after tax, discounted at 8% is $416.0 million; ● Internal rate of return (“IRR”), after tax, is 36.6%; ● Payback period, after tax, is 1.8 years; ● Life-of-mine average annual production is 79.3 million pounds, with the first five years averaging 85.4 million pounds per year; ● Average life-of-mine total cash costs of $1.34 per pound, with the first five years averaging $1.22 per pound; ● Mine life of 13 years; ● Total copper production of 998.3 million pounds of copper cathode. OVERVIEW The Company is a natural resource company engaged in the mining, development, and exploration of its mineral properties in the United States of America and Mexico. The Company’s principal assets are its 100% owned Mineral Park Mine (“Mineral Park”), a producing copper and molybdenum mine located near Kingman, Arizona; USA, its 100% owned El Pilar (“El Pilar”) copper development project located in northern Mexico in the state of Sonora; and its 100% owned El Creston (“El Creston”) molybdenum and copper exploration and development project located in northern Mexico, also in the state of Sonora. The Company acquired 100% of the shares of MPI, which owns Mineral Park, from Equatorial Mining North America, Inc. in 2003. El Pilar was acquired in December 2008, through the acquisition of Stingray Copper Inc. El Creston was acquired in June 2011, through the acquisition of Creston Moly Corp. -4 - MERCATOR MINERALS LTD. MANAGEMENT’S DISCUSSION AND ANALYSIS Three and Nine Months Ended September 30, 2012 Mineral Properties Unless otherwise indicated, Mercator has prepared the technical information ("Technical Information") in this MD&A based on information contained in the technical reports and news releases, material change reports, quarterly and annual consolidated financial statements and management discussion and analysis (collectively the "Disclosure Documents") available under Mercator, Stingray Copper Inc., and Creston Moly Corp. company profiles on SEDAR at www.sedar.com. Some of the information in this MD&A has been updated for events occurring subsequent to the date of the technical reports. Each Disclosure Document was prepared by or under the supervision of a qualified person (a “Qualified Person”) as defined in National Instrument 43-101 – Standards of Disclosure for Mineral Projects of the Canadian Securities Administrators (“NI 43-101”). Readers are encouraged to review the full text of the Disclosure Documents, which qualifies the Technical Information. Readers are advised that mineral resources that are not mineral reserves do not have demonstrated economic viability. The Disclosure Documents are each intended to be read as a whole and sections should not be read or relied upon out of context. The Technical Information is subject to the assumptions and qualifications contained in the Disclosure Documents. Gary Simmerman, BSc, Mining Eng. FAusIMM, Mercator's Vice-President Mineral Park., a Qualified Person as defined by NI 43-101 supervised the preparation of and verified and approved the technical information contained in this MD&A in respect of Mineral Park. Mike Broch, BSc, Geology, Msc, Economic Geology, FAusIMM, the Company’s Vice-President Exploration & Evaluations, a Qualified Person as defined by NI 43-101, supervised the preparation of and verified and approved the technical information in respect of El Pilar contained in this MD&A. Dave Visagie, P. Geo, the Company’s Exploration Manager, a Qualified Person as defined by NI 43-101, supervised the preparation of and verified and approved the technical information in respect of El Creston contained in this MD&A. Mineral Park For the quarter ended September 30, 2012, Mineral Park produced record copper equivalent production of 22.2 million pounds, which was 10% and 4% higher than the first and second quarters, respectively and consisted of 10.7 million pounds of copper and 2.5 million pounds of molybdenum. Ore throughput at the mill averaged 42,042 tpd during the three months ended September 30, 2012, compared to 36,151 tpd during the third quarter of 2011. Mill throughput in the third quarter of 2012 was less than planned and impacted by 16 days of unscheduled partial downtime associated with temporary power constraints which reduced mill availability. In August 2012, a scheduled warranty inspection of the gas turbine in the on-site power plant revealed some damaged components in the turbine. A leased turbine unit was installed and has been operating while the original unit is undergoing repairs. The unexpected change-out resulted in approximately 68% less power being available to the mill for seven days during the quarter. The balance of the power supply disruption related to turbine downtime for follow-up inspection of the leased turbine and seasonal weather disruption at both the utility provider and the mine site. Metal recoveries in the mill for the three months ended September 30, 2012 were a record 84.5% and 82.4%, respectively for copper and molybdenum and compares positively to second quarter 2012 recoveries of 80.5% and 79.1%, and mill design rates of 80% and 75%, respectively, for copper and molybdenum. The Company believes that these improved recovery rates are sustainable and are due to a number of factors, including: improved flotation practices, reagents, and ore mineralogy. Mineral Park invested $0.4 million and $5.2 million in for property, plant, and equipment for the three and nine months ended September 30, 2012 on various projects, including a turbine-to-power grid interconnect facility, water treatment facilities, and light vehicles. Fourth Quarter 2012 Mineral Park Outlook The Company expects to produce approximately 22.8 million copper equivalent pounds of copper in the fourth quarter of 2012. This forecast consists of 10.4 million pounds of copper (9.5 million pounds copper in concentrate, 0.9 million pounds of cathode copper) and 2.8 million pounds of molybdenum in concentrate. -5 MERCATOR MINERALS LTD. MANAGEMENT’S DISCUSSION AND ANALYSIS Three and Nine Months Ended September 30, 2012 El Pilar On October 19, 2012, the Company filed an updated El Pilar Project 2012 Feasibility Study Update (“Study”), a Canadian Securities Administrators NI 43-101 compliant technical report for the El Pilar project on SEDAR (www.sedar.com). The 2012 Study is an update to the Feasibility Study completed November 2011 ("2011 Study"), which further enhances the potential development of a robust, large-scale, low-cost copper mine at the El Pilar project ("El Pilar"), located in the mining friendly jurisdiction of the northern Mexican state of Sonora. El Pilar is designed to be an open pit operation using conventional drilling, blasting, and loading utilizing diesel hydraulic shovels, followed by truck haulage. Run-of-mine (“ROM”) material would be mined and stacked on a leach pad. Copper cathode would be produced from the oxide copper ore by acid leaching and solvent extraction electro-winning (“SX/EW”) processing to produce an average of 79.3 million pounds of copper in cathodes per year for the life of the mine. The El Pilar Study, which uses a life-of-mine average copper price assumption of $2.82 per pound, indicates a net present value (“NPV”) (discount rate of 8%) of $416.0 million and an IRR, after tax, of 36.6%. The 2012 Study highlights various opportunities to further increase the value of the Project, as additional metallurgical tests show that using three meter lift heights may provide greater copper extraction over a 360 day leach cycle as compared to the 180 day leach cycle used in the Base Case. This is due to continued copper extraction over time in the multi-lift heap configuration. If realized, this opportunity could result in: ● An increase of 14% over the Base Case in total copper recovered, to 1,142 billion pounds; ● An increase of 13% over the Base Case in the average life of mine recoveries to 64.9%; ● A 36% increase in after-tax NPV8% to $565.6 million; ● A 18% increase in the IRR from 36.6% to 43.3%; and ● A payback of 1.7 years as compared to 1.8 years in the Base Case. For readers to fully understand the information in this MD&A, they should read the 2012 Study in its entirety, including all qualifications, assumptions and exclusions that relate to the information set out in this MD&A. The 2012 Study is intended to be read as a whole, and sections should not be read or relied upon out of context. The technical information in the 2012 Study is subject to the assumptions and qualifications contained therein. Currently, El Pilar is well advanced towards becoming construction ready. All permits are in place to commence construction, detailed engineering work is approximately 30% complete, and all long-lead item contracts have been tendered. For the three and nine months ended September 30, 2012, $0.4 million and $4.8 million, respectively, were invested at El Pilar, primarily for the acquisition of change in soil use permits and engineering design work.The Company anticipates spending $1.3 million in the last quarter of 2012 directly related to El Pilar, primarily for transmission line access and land payments. The Company has deferred the construction of El Pilar until financial market conditions improve, which is expected to allow the Company to obtain a value accretive financing package. Once construction has begun, the Company anticipates a relatively short construction time line of 15 months before initial cathode copper production and an additional six months to complete the construction of the sulphuric acid plant. The Company’s ability to progress El Pilar towards a construction decision and eventually into production is dependent on its ability to arrange for sufficient funds to cover the capital and start up related costs. There can be no assurance that the Company will be successful in arranging such funding. - 6- MERCATOR MINERALS LTD. MANAGEMENT’S DISCUSSION AND ANALYSIS Three and Nine Months Ended September 30, 2012 El Creston The summary of technical information below is derived from the technical report titled “Preliminary Economic Assessment El Creston Project Opedepe, Sonora, Mexico” (the “PEA Report”) a NI 43-101 compliant technical report, filed by the Company’s wholly owned subsidiary Creston, on December 16, 2010 (see “Mineral Properties” above to understand the limitations on this summary). El Creston is an advanced development-stage molybdenum and copper project located in Sonora, Mexico. Based on a PEA Report, El Creston would generate an average annual production of approximately 23.9 million pounds of molybdenum in concentrate and approximately 16.0 million pounds of copper in concentrate over a 13 year mine life. The PEA Report, which used price assumptions of $15.00 per pound of molybdenum and $2.60 per pound of copper, also indicated that the El Creston project could generate a NPV (discount rate of 8%) of $562.0 million and an internal rate of return (“IRR”), after tax, of 22.3%. For readers to fully understand these project highlights, they should be read in conjunction with the PEA Report, which is intended to be read as a whole and should not be read or relied upon out of context and is subject to the assumptions and qualifications contained in the PEA Report. In 2012, the Company plans to complete ongoing environmental studies and a limited program of geological mapping and sampling over selected areas to determine whether additional zones of molybdenum mineralization occur on El Creston. The ability to progress El Creston towards a construction decision and eventually into production is dependent on the Company’s ability to arrange for sufficient funds to cover the capital and start up related costs. There can be no assurance that the Company will be successful in arranging such funding. In November 2011 and February 2012, the Company’s wholly owned subsidiary, Exploraciones Global SA de CV (“Exploraciones”), the Mexican entity that holds the rights to the Company’s El Creston property, was served in connection with two lawsuits filed in Mexican Agrarian Court by certain members of the Ejido (village) that previously owned the surface land in question. These lawsuits seek to nullify the surface ownership right transfers of two parcels of land, Parcels 38 and 39, which transfers were originally negotiated by Exploraciones and the Ejido in 2007, and legally and finally effectuated and registered in March of 2011. The suits claim that the Notices of Intent to sell the surface land ownership rights to Exploraciones were not properly given. These Notices of Intent implement a right of first refusal process that is required under Mexican law to allow certain parties (to whom the Agrarian Law affords such right of first refusal) an opportunity to purchase the parcels for the same price and on the same terms being offered by the intended purchaser. Hearings on the Parcel 39 lawsuit were held from December 2011 onwards with the trial of the Parcel 38 litigation commencing in the second quarter of 2012. The Company believes that the Notices of Intent were accurately and properly executed, and that the complaints have no merit and that it will prevail in this litigation. The outcome of these matters is indeterminable. Any settlement resulting from resolution of these matters will be reported in the period of settlement. The Agrarian Court rendered its decision on the Parcel 38 and 39 litigation between the Ejido and the Company’s subsidiary Exploraciones Global (“Exploraciones”), notifying Exploraciones thru their legal counsel late in the evening on November 13, 2012 of the decision, which decision the Company, Exploraciones and their legal counsel have not had the opportunity to fully review and evaluate. In the decision, the Court found that the original purchase and sale date occurred in October 2007 when Exploraciones paid to the Ejido the purchase price of $2.0 million pesos. The Court determined that at that time, the subject property was still common use land owned by the Ejido, and as such any sale to a third party was not permitted by applicable Mexican law. The effect of this decision by the Agrarian Court is to render the purchase and sale null and void, and renders all successive transactions, including the March 2011 formalization and registration of the title to the properties to Exploraciones under Mexican law, also null and void. - 7 - MERCATOR MINERALS LTD. MANAGEMENT’S DISCUSSION AND ANALYSIS Three and Nine Months Ended September 30, 2012 The Company and Exploraciones disagree with this ruling and will challenge this decision through an Amparo to a higher federal court, within the applicable timeline. Exploraciones will vigorously defend its rights under the purchase and sale agreement.The outcome of these matters is indeterminable. Any settlement resulting from resolution of these matters will be reported in the period of settlement. SUMMARIZED FINANCIAL RESULTS The Company believes, in the long term and with the strength in the prices of commodities that it produces, that the outlook for its operations at Mineral Park will continue to improve and that the El Pilar and El Creston projects will remain very attractive growth assets. There can be no assurance, however, that copper and molybdenum prices and demand will remain strong. Material decreases in copper and molybdenum prices and/or demand may have a material adverse effect on the Company’s operating results and financial condition for any copper volumes exceeding the copper forward sales and all of its molybdenum production. For the three months ended September 30, 2012, the Company reported consolidated net loss of $15.1 million, or $0.06 per share (basic), compared to consolidated net income of $106.8 million, or $0.43 per share (basic), for the three months ended September 30, 2011. Consolidated earnings from operations were $1.9 million for the three months ended September 30, 2012 (2011 - $6.3 million). As at September 30, 2012, the Company had an accumulated deficit of $138.0 million (December 31, 2011- $133.3 million) and working capital deficiency of $63.8 million (December 31, 2011 - working capital deficiency of $116.3 million). For the nine months ended September 30, 2012, the Company reported consolidated net loss of $13.5 million, or $0.05 per share (basic), compared to consolidated net income of $124.2 million, or $0.57 per share (basic), for the nine months ended September 30, 2011. Consolidated earnings from operations were $14.1 million for the nine months ended September 30, 2012 (2011 - $33.3 million). Our consolidated net income was significantly impacted by the factors discussed in the paragraphs below. Net income (loss) for the three and nine months ended September 30, 2012, were impacted by the following non-cash items: Three Months Ended September 30, Nine Months Ended September 30, (in millions) Net income (loss) $ ) $ $ ) $ Add/Subtract: Unrealized loss (gain) on derivative instruments ) ) Unrealized loss (gain) on share purchase warrants ) ) ) Future income tax benefit ) - ) - Stock based compensation expense Executive severance - - Adjusted net income (loss) $ ) $ $ ) $ Adjusted net income (loss) is alternative performance measures. Please see “Alternative Performance Measures” section on page 27 of this MD&A. The following tables present our unaudited selected quarterly results of operations for each of the last eight quarters. This data has been derived from our unaudited condensed consolidated financial statements, which were prepared on the same basis as the annual consolidated financial statements and, in our opinion, include all necessary adjustments (consisting solely of normal recurring adjustments) for the fair presentation of such information. Those unaudited quarterly results should be read in conjunction with our annual audited consolidated financial statements for the years ended December 31, 2011 and 2010. - 8 - MERCATOR MINERALS LTD. MANAGEMENT’S DISCUSSION AND ANALYSIS Three and Nine Months Ended September 30, 2012 Three Months Ended (in millions, except per pound and share amounts) Sept 30 Jun 30 Mar 31 Dec 31 Sept 30 Jun 30 Mar 31 Dec 31 Revenues $ Copper sold (pounds) (1) Molybdenum in concentrate sold (pounds) (2) Average realized copper price $/pound (3) Average realized molybdenum price $/pound (3) Average COMEX copper price $/pound (3) Average molybdenum spot price $/pound (3) Operating profit $ Unrealized gain (loss) on derivative instruments $ ) Unrealized gain (loss) on stock purchase warrants $ ) 6 ) Net income (loss) $ ) Net income (loss) per share $ ) Cash flow from operating activities $ ) Cash and cash equivalents (including restricted cash) $ Total assets $ The Company’s copper concentrate sales are recognized at the COMEX monthly average prices for quotational periods M+1 or M+4 (at the buyer’s declaration) with assemblage of agreed upon lot sizes, approximately 5,000 wet metric tons (wmt). Current destinations include China through the port of Guaymas, Mexico and to Hayden, Arizona. The Company is responsible for freight, insurance, smelting, documentation fees and refining costs. Current off-take agreements with metal brokers include 20,000 wmt per year in years 2012-2013 and 70,000 dry metric tonnes (dmt) in 2012-2017. The Company’s molybdenum concentrate sales are recognized at worldwide oxide prices less broker discounts at the time of delivery to the buyer. Concentrate sales are freight-on-board (“FOB”) mine site. Current off-take agreement is an evergreen contract (with 12 months mutual notification of termination) for 100% of molybdenum production, with terms and conditions reviewed on an annual basis. These are alternative performance measures. Please see “Alternative Performance Measures” section on page 27 of this MD&A. The Company’s revenues are a direct function of copper and molybdenum pounds sold, COMEX copper spot prices and molybdenum spot prices. Revenues were trending higher through 2011 due to increase in both copper and molybdenum pounds sold with revenues decreasing in 2012 due to a decrease in copper pounds sold and a slight decrease in COMEX copper spot prices and larger decreases in molybdenum spot prices. Revenues and operating profits were the highest in the second quarter of 2011 due a combination of high (10.2 million pounds) copper sold, and increasing (1.6 million pounds) molybdenum sold, higher COMEX price of $4.16 per pound of copper, and molybdenum spot price of $16.56 per pound of molybdenum. Operating profits were the lowest in the second and third quarters of 2012, primarily due to lower realized molybdenum and copper prices, copper pounds sold, and slightly higher mining and processing costs. Quarterly operating cash flows have decreased in the last three quarters, primarily due to lower revenues, as discussed above, combined with a slight increase in operating costs at Mineral Park. The upward trend of molybdenum pounds sold over the last eight quarters is directly related to the expansion of Phase 2 at Mineral Park and the related increase in production. Copper pounds sold in the first three quarters of 2012 have decreased from the 2011 levels of copper pounds sold due to a decrease in copper production primarily related to a decrease in copper grades. Unrealized gains and losses on derivative instruments are primarily related to the copper forward contracts and the unrealized gain or loss each quarter is directly related to the change in the copper forward prices for each quarter. For the - 9 - MERCATOR MINERALS LTD. MANAGEMENT’S DISCUSSION AND ANALYSIS Three and Nine Months Ended September 30, 2012 last eight quarters, the net income or loss for the Company is directly related to whether there is an unrealized gain or loss on derivative instruments. RESULT OF OPERATIONS Three Months Ended September 30, Nine Months Ended September 30, Average Price (price per pound) Change Change Copper COMEX $ $ (14%
